DETAILED ACTION
This action is in response to the Amendment dated 26 April 2022.  Claims 1, 10 and 16 are amended.  No claims have been added or cancelled.  Claims 1-21 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the nonstatutory double patent rejection of claims 1-3, 5-12, 14-18, 20 and 21 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 7,657,491 B2) in view of Raghvendra et al. (EP 1826943 A1) and further in view of Chan et al. (US 2006/0129915 A1) and further in view of Yeh et al. (US 2008/0083029 A1).

As for independent claim 1, Dawson teaches a system comprising:
a plurality of managed devices [(e.g. see Dawson col 3 lines 37-39 and Figs. 1 and 2A) ”the network devices 206-1, . . . , 206-N can be connected to the network management station 200”].
a set of information, the information including operating information for the managed device [(e.g. see Dawson col 3 lines 37-43, col 10 lines 28-31) ”the network devices 206-1, . . . , 206-N can be connected to the network management station 200, as discussed herein, through an information metric interface 230 such that the network management station can receive polled and unsolicited information, e.g., associated with measured metrics, from various network devices connected thereto … the method includes polling a network device with network management messages at 410. In 420 the method includes receiving response information (i.e., metrics) from the polled request”].
an administrative tool, including: an interface through which, in operation, a user for information pertaining to the operation of the managed devices [(e.g. see Dawson col 10 lines 1-15 and Fig. 2A numerals 222, 230) ”The health measurement can then be provided on a graphical user interface (GUI) of the administrator workstation. This GUI may include text, graphics, audio, and the like. The GUI provides the administrator with information regarding the current information associated with the health of the network device and/or the overall health of the network. The GUI also permits the administrator to navigate through various levels of detail of information such that the administrator may "drill-down" or "drill-up" through the system hierarchy to determine the health of the system at various levels. As a result, the administrator is given a comprehensive output of the system health that is easily manipulatable and is as accurate as possible since the fuzzy logic of the disclosure can be updated to be current with current operational environment conditions”].
a knowledge base containing fuzzy logic rules about the operation of the managed devices [(e.g. see Dawson col 5 lines 36-42) ”the network administrator could provide the values for X, Y, Z, etc. along with the associated expressions, described above. Furthermore, the network administrator could also tailor the fuzzy based rules applied to the individual metrics over time based either on user interaction (physical use experience and/or known performance parameters of a particular network device)”].
an inferencing engine that, in operation, … generates a variable fuzzy rule-based expression [(e.g. see Dawson col 5 line 65 – col 6 line 21) ”According to various embodiments, the fuzzy inference engine 222 can additionally execute instructions to apply the variable fuzzy based rule expression as input parameters to a fuzzy rule based heuristic. In this manner, a fuzzy rule based heuristic can provide a resulting output conveying information associated with a health of a particular network device, group of devices and/or the network itself. Additionally, a variable output from one fuzzy rule base heuristic can also be used as an input parameter to one or more additional fuzzy rule based heuristics. As described above, the fuzzy rule based heuristic can use natural language, such as "if switch utilization is very high AND packets dropped is above N then health is very low" and the like. This is one example of many possible for the use of a fuzzy rule based heuristic using this natural linguistic definition format. As another example, the percentage of processor usage in one network device can be used in a first heuristic from which a variable fuzzy rule based expression results. This result can then be chained into a second heuristic that is built to produce an output that is a reflection of variable fuzzy rule based expression (weighted or unweighted) for a number of devices. Hence, the fuzzy rule based heuristic thus conveys information associated with the health of a particular network device, group of devices, and/or network in a natural language format”].

Dawson does not specifically teach may enter a search query [for information pertaining to the operation of the managed devices] or returns, based on the variable fuzzy rule-based expression, search query results through the interface.  However, in the same field of invention, Raghvendra teaches:
may enter a search query [for information pertaining to the operation of the managed devices] [(e.g. see Raghvendra paragraph 0013) ”The network management system has the task to provide one user interface for administrating the complete network, in particular for administrating all element management systems. The search query can then be inputted by the network administrator into the network management system. The network management system forwards the search query to the element management systems. In return the search results from the element management systems are forwarded to the network management system”].
returns, based on the variable fuzzy rule-based expression, search query results through the interface [(e.g. see Raghvendra paragraph 0025) ”A search query can be inputted by a network administrator into the search application 140. The search application 140 forwards the search query to the search systems 130c, 130d of the element management systems 100c, 100d. Each search system 130c, 130d then forwards the search query to its search adaptors. The search can for example be performed by involving fuzzy logic. The search adaptors retrieve search results from the data store they are connected to and forward the search results to the search systems 130c, 130d. Each of the search systems 130c, 130d forwards its search results to the search application 140”].
Therefore, considering the teachings of Dawson and Raghvendra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add may enter a search query [for information pertaining to the operation of the managed devices] or returns, based on the variable fuzzy rule-based expression, search query results through the interface, as taught by Raghvendra, to the teachings of Dawson because it simplifies network administration (e.g. see Raghvendra paragraph 0008).

Dawson and Raghvendra do not specifically teach an inferencing engine that, in operation, translates, based on the fuzzy logic rules, the search query into a query which includes elements of a fuzzy logic.  However, in the same field of invention, Chan teaches:
an inferencing engine that, in operation, translates, based on the fuzzy logic rules, the search query into a query which includes elements of a fuzzy logic [(e.g. see Chan paragraph 0063) ”a program which is powerful enough to screen, analyze, and transform a non-common use query, such as slang phrase, dialect phrase, teen-language, or specialized terms in medicine, chemistry and botany etc., into a common use query or standardized query. For example, it knows to incorporate auto, automobile, vehicle etc. and standardize the input through statistical abstraction and fuzzy logic … maps the primary query to a more frequently used synonym Then the translator 112b translates into "crane" or "cranes" which is used as the search query for the search module 113b. The translator 112b is able to optimize the search query from many variants or equivalents including the brand names or trademarks which have already lost distinctness because of popular use (e.g Xerox, Kleenex, etc)”].
Therefore, considering the teachings of Dawson, Raghvendra and Chan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an inferencing engine that, in operation, translates, based on the fuzzy logic rules, the search query into a query which includes elements of a fuzzy logic, as taught by Chan, to the teachings of Dawson and Raghvendra because it allows the search query to be optimized (e.g. see Chan paragraph 0022).

Dawson, Raghvendra and Chan do not specifically teach determines whether the information responsive to the translated search query satisfies one or more membership functions, wherein a respective membership function quantifies a corresponding health type of the managed devices or [generates a variable fuzzy rule-based expression] based on a comparison between a measured metric and the one or more membership functions.  However, in the same field of invention, Yeh teaches:
determines whether the information responsive to the translated search query satisfies one or more membership functions, wherein a respective membership function quantifies a corresponding health type of the managed devices [(e.g. see Yeh paragraph 0006) ”fuzzy neural network where the first tier has multiple membership functions .mu..sub.1-.mu..sub.i that collect statistics about different aspects of the "health" of a network device and processes those numbers into metrics which have values between 0 and 1. The second tier has multiple summers .PI..sub.1-.orgate..sub.m each of which interfaces with selected membership functions .mu..sub.1-.mu..sub.i to obtain their metrics and then outputs a running sum (probabilistic, not numerical). The third tier 206 has multiple aggregators .SIGMA..sub.1-.SIGMA..sub.k each of which aggregates the sums from selected summers .orgate..sub.1-.PI..sub.m and computes a running average that is compared to fuzzy logic control rules”].
[generates a variable fuzzy rule-based expression] based on a comparison between a measured metric and the one or more membership functions [(e.g. see Yeh paragraphs 0006, 0013) ”fuzzy neural network 112 is different from a traditional neural network in that its conditions for learning are based on simple heuristics rather than complicated adaptive filters. These simple heuristics allow for undefined numerical errors in adaptation termed "fuzziness". It is this "fuzzy" nature which allows the anomaly detector 102 to track an elusive problem by discovering a general trend without needing to have the precision of data that is required by a traditional neural network which uses complicated adaptive filters … fuzzy neural network where the first tier has multiple membership functions .mu..sub.1-.mu..sub.i that collect statistics about different aspects of the "health" of a network device and processes those numbers into metrics which have values between 0 and 1. The second tier has multiple summers .PI..sub.1-.orgate..sub.m each of which interfaces with selected membership functions .mu..sub.1-.mu..sub.i to obtain their metrics and then outputs a running sum (probabilistic, not numerical). The third tier 206 has multiple aggregators .SIGMA..sub.1-.SIGMA..sub.k each of which aggregates the sums from selected summers .orgate..sub.1-.PI..sub.m and computes a running average that is compared to fuzzy logic control rules”].
Therefore, considering the teachings of Dawson, Raghvendra, Chan and Yeh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determines whether the information responsive to the translated search query satisfies one or more membership functions, wherein a respective membership function quantifies a corresponding health type of the managed devices and [generates a variable fuzzy rule-based expression] based on a comparison between a measured metric and the one or more membership functions, as taught by Yeh, to the teachings of Dawson, Raghvendra and Chan because it allows a particular course of action to be determined which the network device can follow to address its symptoms (e.g. see Yeh paragraph 0006).

As for dependent claim 2, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 1 and Dawson further teaches:
wherein the information includes at least one of real-time information and stored information [(e.g. see Dawson col 10 lines 1-6, 25-31) ”the method includes polling a network device with network management messages at 410. In 420 the method includes receiving response information (i.e., metrics) from the polled request … The GUI provides the administrator with information regarding the current information associated with the health of the network device and/or the overall health of the network”].  Examiner notes that the received polled information is current (i.e. real-time).

As for dependent claim 3, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 2 and Dawson further teaches:
wherein the information includes the real-time information, and the real-time information includes at least one of solicited information and unsolicited information [(e.g. see Dawson col 1 lines 57-61, col 10 lines 1-6, 25-31) ”The metrics used in the present disclosure can be either requested information (e.g., solicited) and/or unsolicited information from one or more of the network devices, including all of the network devices … the method includes polling a network device with network management messages at 410. In 420 the method includes receiving response information (i.e., metrics) from the polled request … The GUI provides the administrator with information regarding the current information associated with the health of the network device and/or the overall health of the network”].

As for dependent claim 4, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 2, but Dawson does not specifically teach wherein the information includes the stored information, and the stored information includes at least one of logged data and archived plans.  However, Raghvendra teaches:
wherein the information includes the stored information, and the stored information includes at least one of logged data and archived plans [(e.g. see Raghvendra paragraphs 0005, 0029) ”the network administrator can search for error information across all log-files within the network management system … data stores that are located within the element management system are log records, security records, alarm records, software safeguard records, administration records, performance records, trace records and configuration records”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 1 and Dawson further teaches:
further comprising a management system [(e.g. see Dawson col 2 lines 31-45, col 3 lines 37-46 and Figs. 1 and 2A) ”The embodiment of FIG. 1 further illustrates a network management station 112, e.g., a PC or workstation, a number of "fat" clients 114-1, . . . , 114-N which can also include PCs and workstations and/or laptops, and a number of "thin" clients 115-1, . . . , 115-M which can include terminals and/or peripherals such as scanners, facsimile devices, handheld multifunction device, and the like. The designators "N" and "M" are used to indicate that a number of fat or thin clients can be attached to the network 100. The number that N represents can be the same or different from the number represented by M. The embodiment of FIG. 1, illustrates that all of these example network devices can be connected to one another and/or to other networks via routers, 116-1, 116-2, 116-3, and 116-4, and hubs and/or switches 118-1, 118-2, 118-3, 118-4, and 118-5 … the network devices 206-1, . . . , 206-N can be connected to the network management station 200, as discussed herein, through an information metric interface 230 such that the network management station can receive polled and unsolicited information, e.g., associated with measured metrics, from various network devices connected thereto. One of ordinary skill in the art will appreciate the manner in which computer executable instructions can be executed in conjunction with a network management program”].

As for dependent claim 6, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 5 and Dawson further teaches:
wherein management system is a network management system [(e.g. see Dawson col 2 lines 31-45, col 3 lines 37-46 and Figs. 1 and 2A) ”The embodiment of FIG. 1 further illustrates a network management station 112, e.g., a PC or workstation, a number of "fat" clients 114-1, . . . , 114-N which can also include PCs and workstations and/or laptops, and a number of "thin" clients 115-1, . . . , 115-M which can include terminals and/or peripherals such as scanners, facsimile devices, handheld multifunction device, and the like. The designators "N" and "M" are used to indicate that a number of fat or thin clients can be attached to the network 100. The number that N represents can be the same or different from the number represented by M. The embodiment of FIG. 1, illustrates that all of these example network devices can be connected to one another and/or to other networks via routers, 116-1, 116-2, 116-3, and 116-4, and hubs and/or switches 118-1, 118-2, 118-3, 118-4, and 118-5 … the network devices 206-1, . . . , 206-N can be connected to the network management station 200, as discussed herein, through an information metric interface 230 such that the network management station can receive polled and unsolicited information, e.g., associated with measured metrics, from various network devices connected thereto. One of ordinary skill in the art will appreciate the manner in which computer executable instructions can be executed in conjunction with a network management program”].

As for dependent claim 7, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 5 and Dawson further teaches:
wherein the administrative tool is a portion of the management system [(e.g. see Dawson col 5 lines 36-42, col 10 lines 1-15 and Fig. 2A numerals 222, 230) ”The health measurement can then be provided on a graphical user interface (GUI) of the administrator workstation. This GUI may include text, graphics, audio, and the like. The GUI provides the administrator with information regarding the current information associated with the health of the network device and/or the overall health of the network. The GUI also permits the administrator to navigate through various levels of detail of information such that the administrator may "drill-down" or "drill-up" through the system hierarchy to determine the health of the system at various levels. As a result, the administrator is given a comprehensive output of the system health that is easily manipulatable and is as accurate as possible since the fuzzy logic of the disclosure can be updated to be current with current operational environment conditions … the network administrator could provide the values for X, Y, Z, etc. along with the associated expressions, described above. Furthermore, the network administrator could also tailor the fuzzy based rules applied to the individual metrics over time based either on user interaction (physical use experience and/or known performance parameters of a particular network device)”].

As for dependent claim 8, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 5 and Dawson further teaches:
wherein the management system includes an analytics engine [(e.g. see Dawson col 5 lines 48-56, col 6 lines 55-60 and Fig. 2A numeral 232) ”computer executable instructions associated with the compare/analysis module 232 can be executed to change the fuzzy based rules that are applied to the individual metrics over time. That is, computer executable instructions associated with the compare/analysis module 232 can be executed to learn from a variable output of a fuzzy rule based heuristic (described further below) relative to an actual performance of the components, devices, group of devices, etc., which those expressions represent … computer executable instructions associated with the compare/analysis module 232 can be executed to adjust the weighting of particular fuzzy rule based expressions over time based on a learned relevance of the particular fuzzy rule based expressions as input parameters to another fuzzy rule based heuristic”].

As for dependent claim 9, Dawson, Raghvendra, Chan and Yeh teach the system as described in claim 5 and Dawson further teaches:
wherein the management system includes a switch manager [(e.g. see Dawson col 3 lines 49-58, col 6 lines 7-10) ”computer executable instructions can be executed to collect polled response information returned in response to network management messages sent as SNMP messages, ICMP pings, programmatic CLI, etc. Data representing measured metrics can be passed from SNMP agents, in the form of hardware, firmware, and/or software processes, or combinations thereof, reporting activity in each network device, e.g., hub, switch, server, peripheral, router, workstation, laptop, etc., to the network management station 200 via the information metric interface 234 … the fuzzy rule based heuristic can use natural language, such as "if switch utilization is very high AND packets dropped is above N then health is very low" and the like”].

As for independent claim 10, Dawson, Raghvendra, Chan and Yeh teach a method.  Claim 10 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 11, Dawson, Raghvendra, Chan and Yeh teach the method as described in claim 10; further, claim 11 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 12, Dawson, Raghvendra, Chan and Yeh teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 13, Dawson, Raghvendra, Chan and Yeh teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 14, Dawson, Raghvendra, Chan and Yeh teach the method as described in claim 10; further, claim 14 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 15, Dawson, Raghvendra, Chan and Yeh teach the method as described in claim 10; further, claim 15 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 16, Dawson, Raghvendra, Chan and Yeh teach a device.  Claim 16 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 17, Dawson, Raghvendra, Chan and Yeh teach the device as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 18, Dawson, Raghvendra, Chan and Yeh teach the device as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 19, Dawson, Raghvendra, Chan and Yeh teach the device as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 20, Dawson, Raghvendra, Chan and Yeh teach the device as described in claim 16; further, claim 20 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 21, Dawson, Raghvendra, Chan and Yeh teach the device as described in claim 16; further, claim 21 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Response to Arguments
Applicant's arguments, filed 26 April 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the combination of the cited references – Dawson and Raghvendra – does not disclose the amended independent claim” (Page 9).].

The argument described above, in paragraph number 8, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174